Leonard, Judge,
delivered the opinion of the court.'
“ All writers upon our law agree that no polluted hand shall touch the pure fountains of justice.” This principle, to be found in every system of jurisprudence, would be sufficient to dispose of the case if Simeon Stewart were the party applying here for the relief instead of his grantee. He could not be allowed to ask a court to annul his own conveyance on the ground that he violated the preemption laws of the United States in making it, or because his purpose was to defraud his creditors. No man can make his ovm iniquity a foundation for legal redress. Lord Mansfield states the matter thus, in Holman v. Johnson, (Cowp. 343) : “ The principle of public policy is, ex dolo malo non oritur actio — no court will lend its aid to a man who founds his cause of action upon an immoral or an illegal act. If, from the plaintiff’s own stating or otherwise, the cause of action appear to arise “ ex turpi causa,” or the transgression of a positive law of this country, then the court says he has no right to be assisted. It is upon that ground the court goes, not for the sake of the defendant, but because they will not lend their aid *364to such a plaintiff. And to the same effect is the maxim of the Roman law, “ nemo ex proprio dolo consequitur actionem.”
It is supposed, however, that the present case would not .fall within this principle, even if the suit were in the name of the original party, because the title now sought to be enforced did not originate in the illegal act, but is paramount to it, and that therefore it ought to prevail when subsequently acquired by the original party, even in his hands, against his own previous iniquity; and that however this might be, in reference to the original party, and although he, upon acquiring this title, might be personally bound by this moral estoppel from setting up 'his own immorality, yet that the title is purged of this taint when it passes again from him into the hands of a purchaser for value, although with notice of the fact. We do not concur in this view of the matter. Certainly, the party himself would be bound by the estoppel, so far at least that he would not be allowed to set up his own iniquity as a ground of relief. This is settled by precedent, and is clearly right on principle. (Schutt vs. Large, 6 Barb. S. C. Rep. 373.) And we do not think the case is altered by the mere fact that the plaintiff here is a grantee of the original party, standing in a court of justice and asking its active interference to set aside his own grantor’s iniquitous conveyance, in order that he may have the benefit of the purchase he has made from him. If he were an innocent purchaser, without notice, his case would certainly be entitled to a different consideration ; but that is not the case made in his petition, and which has been passed upon by the Circuit Court. It is true, he expressly avers that he is a purchaser for value, but does not pretend that he bought without notice of the matters set up as the grounds of relief; and as his grantor’s prior deed was duly registered, there is no reason to suppose that such was the fact — if, indeed, the registry would not conclude him in that respect. These principles dispose of the case as it now stands, and result in affirming the judgment of the Circuit Court upon the demurrer.
They leave, however, untouched the question, whether, in a *365suit at law, by tbe present plaintiff against tbe trustee, to recover tbe possession of the land, be would be allowed to set up these matters as an answer to tbe trustee’s title. This is probably tbe question upon which the parties desired tbe opinion of tbe court; but it is not necessarily involved in the decision of tbe present case, and, we decline expressing any opinion upon it. It is sufficient that the plaintiff, even upon his own showing, is not entitled to tbe relief be asks.
Judgment affirmed.